Name: Commission Delegated Directive 2014/74/EU of 13 March 2014 amending, for the purposes of adapting to technical progress, Annex IV to Directive 2011/65/EU of the European Parliament and of the Council as regards an exemption for lead used in other than C-press compliant pin connector systems for industrial monitoring and control instruments Text with EEA relevance
 Type: Directive_DEL
 Subject Matter: trade policy;  marketing;  environmental policy;  iron, steel and other metal industries;  deterioration of the environment;  technology and technical regulations;  electronics and electrical engineering
 Date Published: 2014-05-20

 20.5.2014 EN Official Journal of the European Union L 148/82 COMMISSION DELEGATED DIRECTIVE 2014/74/EU of 13 March 2014 amending, for the purposes of adapting to technical progress, Annex IV to Directive 2011/65/EU of the European Parliament and of the Council as regards an exemption for lead used in other than C-press compliant pin connector systems for industrial monitoring and control instruments (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2011/65/EU of the European Parliament and of the Council of 8 June 2011 on the restriction of the use of certain hazardous substances in electrical and electronic equipment, (1) and in particular Article 5(1)(a) thereof, Whereas: (1) Directive 2011/65/EU prohibits the use of lead in electrical and electronic equipment placed on the market. (2) Compliant pin connector systems are used in high speed digitizers, radiofrequency and wave signal sources, and wireless test equipment. Lead-free compliant pin connector systems are not yet used in industrial monitoring and control instruments (IMCIs). IMCIs have higher performance and reliability requirements than other electrical and electronic equipment, and the reliability of lead-free substitutes is not ensured under these conditions. (3) In order to allow manufacturers to make lead-free components technically practicable and to sufficiently demonstrate their reliability when used in IMCIs, the use of lead in other than C-press compliant pin connector systems for industrial monitoring and control instruments should therefore be exempted from the prohibition until 31 December 2020. In view of the innovation cycles for IMCIs this is a relatively short transition period which is unlikely to have adverse impacts on innovation. (4) In accordance with the repair-as-produced principle of Article 4(4) of Directive 2011/65/EU, which is meant to extend the lifetime of compliant products once placed on the market, spare parts shall benefit from this exemption past its end date without time limitations. (5) Directive 2011/65/EU should therefore be amended accordingly, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex IV to Directive 2011/65/EU is amended as set out in the Annex to this Directive. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by the last day of the sixth month after entry into force at the latest. They shall forthwith communicate to the Commission the text of those provisions. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 13 March 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 174, 1.7.2011, p. 88. ANNEX In Annex IV to Directive 2011/65/EU the following point 36 is added: 36. Lead used in other than C-press compliant pin connector systems for industrial monitoring and control instruments. Expires on 31 December 2020. May be used after that date in spare parts for industrial monitoring and control instruments placed on the market before 1 January 2021.